Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020 has been considered by the examiner.
Status of Claims
In the documents filed on 07/30/2020: 
Claim(s) 1-12 is/are pending in this application.
Claim(s) 1-12 have been rejected below.
Claim Form and Arrangements
MPEP section 608.01(n)(IV) recites:
“A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated therefrom by any claim which does not also depend from said "dependent claim." It should be kept in mind that a dependent claim may refer back to any preceding independent claim. These are the only restrictions with respect to the sequence of claims and, in general, applicant’s sequence should not be changed. See MPEP § 608.01(j). Applicant may be so advised by using form paragraph 6.18”.

For example, claim 6 depends on claim 3 and comes after claim(s) 5 which depends on claim 2. Claim 6 should come before claim(s) 5 because of its dependency on claim 3 (claim 6 should come immediately after claim 3).
As noted above, Applicant is advised to follow the order of dependencies for claims and not separate claims that depend from a preceding claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 3, 6, 9, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Any claims dependent upon claims 3 are rejected for similar reasons as set forth in the rejection(s) below. 
Regarding claim 3, the current specification does not provide a sufficient disclosure that would enable one of ordinary skill in the art to perform the steps directed towards “a predetermined range.” It is noted that the phrase “a predetermined range” is used twice in claim 3 and neither instance is enabled.
In particular, the current specification does not clearly disclose/define “a predetermined range” in such a way to enable one of ordinary skill in the art to understand the metes and bounds of the claim. 
At most, ¶[24-25 and 28-29] of the current specification states that “a predetermined range (A,)” “a predetermined range (B),” and “a predetermined range (C)” are used though no proper explanation/definition for any of these predetermined ranges are provided to enable one to understand what these ranges are. 
The current specification does not disclose any definition that show what ranges are included in “a predetermined range.” Therefore, based on the lack of information in the current specification, it is unclear what ranges are included in “a predetermined range” and thus is non-enabled.
Looking to the Wands factors, specifically with regards to the nature of the invention, the state of the prior art, and the level of predictability of the art, the current invention is directed towards a mode driving assistance system for a vehicle, which requires a clear understanding of vehicle dynamics. 
The nature of the invention is providing target speed/operation values in a vehicle. 
The state of the prior art is continuously evolving, wherein the evolution in providing target speed/operation values in a vehicle is directed towards better controlling a vehicle in future situations. Therefore, the level of predictability is low as the continuous implementation and advancement in the field of providing target speed/operation values in a vehicle continues to open up new areas of research and innovation. Accordingly, a sufficient disclosure is required in order to understand how the current invention improves or advances the evolution of providing target speed/operation values in a vehicle beyond the known teachings of the prior art.  However, due to the deficiencies of the current specification set forth in the rejection above, one of ordinary skill in the art would not be able to make and use the invention as claimed, and would have to guess how to perform the recited steps of the claims. Based on the level of predictability in the art of position fixing systems, one of ordinary skill in the art would not be able to accurately guess the missing steps and missing information of the current specification in order to properly make and use the invention.
With regards to the level of one of ordinary skill in the art, the Examiner asserts that one of ordinary skill in the art of providing target speed/operation values in a vehicle would understand fundamental concepts based on known methods and techniques. However, one of ordinary skill in the art requires additional information to understand what ranges are included in “a predetermined range.” The current specification merely recites “a predetermined range” which isn’t sufficient for one of ordinary skill in the art to know what ranges are being referenced. Therefore, the current specification is not sufficient for one of ordinary skill in the art to make and use the invention as claimed above. 
With regards to the lack of direction provided by the inventor, the inventor does not disclose the required steps, information, and/or definitions in the current specification required for one of ordinary skill in the art to make and use the invention as claimed above. Therefore, one of ordinary skill in the art at the time of the invention would have to guess the missing steps and missing information.
With regards to the existence of working examples,  working examples of the missing steps and missing information have not been found in any known prior art or known teachings, including the current specification itself. Therefore, it appears that the current specification and the known prior art does not provide at least one working example to perform the recited steps of the claims with respect to making and using the invention as claimed above. 
With regards to the quantity of experimentation needed to make or use the invention based on the content of the disclosure, the current specification does not disclose the required steps, information, and/or definitions as set forth in the Wands factors outlined above. With respect to the Wands factors outlined above, one of ordinary skill in the art would have to perform an unknown number of experiments using estimation and conjecture to accommodate for the deficiencies of the current specification because “a predetermined range” can constitute any range possible yet applicant is using it to specifically know when a corrention is needed. The deficiencies of the current specification amount to gaps in the teachings required to make and use the current invention as claimed above. One of ordinary skill in the art is left to guess the missing steps and missing information in order to perform the recited steps of the current claims in order to achieve the intended results of the current invention. 
Therefore, for at least the reasons set forth in the rejection above, the Examiner asserts that one of ordinary skill in the art would have to perform excessive experimentation to make or use the invention based on the content of the disclosure.
For the purposes of examination and applying art only, the Examiner has interpreted the first use of “a predetermined range” shown in the limitation below:
when the actual value of the operation amount of the operation member is within a predetermined range that is set in advance relative to the target values of the operation amount of the operation member

To mean that the variables in question are matching (no matter how small the range is, matching variables will be within the range) and the second use of “a predetermined range” shown in the limitation below:
the actual value of the traveling speed is out of a predetermined range that is set in advance relative to the target values of the traveling speed

To mean that the variables in question are not matching (non-matching variables will always outside of a range that is sufficiently small).
All rejected claims not explicitly addressed above that depend from the claims in question inherit said subject matter are also rejected as well under the same rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 3, 6, 9, and 10-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 cites the limitation “a predetermined range” in line 6 and 9. As such the limitation is indefinite because it is unclear if these elements are supposed to be the same element or different elements. For the sake of this action these elements will be treated as different elements.
Claims 10-12 all recite the limitation: “wherein the operation member configured to decelerate the vehicle comprises a brake pedal”
However these claims depends from claims 4, 5 and 6 respectively which includes the limitation: “wherein the operation member configured to accelerate the vehicle comprises an accelerator pedal.”
As such the claim is contradictory and it is unclear if the operation member is supposed to be a brake pedal or an accelerator pedal or if there are intended to be multiple operation members or just one. Based on applicant’s specification it would appear that there are intended to be multiple operation members each controlling the respective characteristic of the vehicle. Claims examined as such.
All rejected claims not explicitly addressed above that depend from the claims in question inherit said subject matter are also rejected as well under the same rationale.

	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3, 6, 9 and 12 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
As noted above, claim 3 is not enabled, and indefinite hence the following analysis is based on the interpretations of claim 3 previously noted which appear to be in accordance with the specification.
Claim 3 recites the limitation:
3. The mode driving assistance system for a vehicle according to claim 2, wherein the controller comprises:
a correction unit configured to, when the actual value of the operation amount of the operation member is within a predetermined range that is set in advance relative to the target values of the operation amount of the operation member and the actual value of the traveling speed is out of a predetermined range that is set in advance relative to the target values of the traveling speed, correct the target value of the operation amount of the operation member in accordance with a deviation amount between the actual value of the traveling speed and the target value of the traveling speed.

The claim fails to limit the claim upon which it depends as will be explained below.
The claim can be broken up into 3 steps:
(1) the actual value of the operation amount of the operation member is within a predetermined range that is set in advance relative to the target values of the operation amount of the operation member
(2) the actual value of the traveling speed is out of a predetermined range that is set in advance relative to the target values of the traveling speed
(3) correct the target value of the operation amount of the operation member in accordance with a deviation amount between the actual value of the traveling speed and the target value of the traveling speed.

Step 1 looks at the actual value and the target of an operation member (disclosed as being a brake or accelerator pedal in the specification and dependent claims) and looks to see if these two values match/are within a predetermined range of one another.
Step 2 looks at the actual value and the target of the traveling speed and looks to see if these two values don’t match/are outside of a predetermined range to one another.
When the conditions of steps 1 and 2 are met, step 3 performs correction.
The issue is, previously, in claim 1 applicant has the following limitations:
1. A mode driving assistance system for a vehicle, the system being capable of assisting a driver when the driver conducts mode driving by operating an operation member such that a traveling speed meets a time series change in the traveling speed that is set in advance, the operation member being disposed on a chassis dynamometer, the operation member being configured to conduct at least one of acceleration or deceleration of the vehicle, the system comprising: a display that the driver can observe visually;
a storage configured to store a target value relating to an operation amount of the operation member in time series, the target value being calculated and set in advance in order to attain the time series change in the traveling speed set in advance;

In which applicant explicitly defined the target value relating to an operation amount as being calculated and set in order to attain the time series change in the traveling speed or in other words, if the target and the actual value of the operation amounts match, than the corresponding target and actual traveling speeds must also match. Therefore, if step 1 of claim 3 is satisfied, step 2 of claim 3 can never be satisfied and step 3 of claim 3 can never occur. Therefore claim 3 does not actually limit the parent claims since the two conditions which claim 3 sets out can never be satisfied together. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
All rejected claims not explicitly addressed above that depend from the claims in question inherit said subject matter are also rejected as well under the same rationale.
For the sake of applying art, claim 3 has been interpreted as making corrections to the target values when a deviation is determined in either the actual/target speed or operation member.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugihara (US 2017/0169629) in view of Homeyer (US 2006/0069476).
Sugihara teaches a mode driving assistance system for a vehicle, the system being capable of assisting a driver when the driver conducts mode driving by operating an operation member (Sugihara ¶[72] “an accelerator opening level” or alternatively “a brake stepping amount”) such that a traveling speed meets a time series change in the traveling speed that is set in advance (Sugihara Fig, 6, 7 ¶[65-71]), the operation member being disposed on a chassis dynamometer (Sugihara Fig. 1 element 1 ¶[30-31]), the operation member being configured to conduct at least one of acceleration or deceleration of the vehicle (Sugihara ¶[72] “an accelerator opening level” or alternatively “a brake stepping amount”), the system comprising: a display (Sugihara Fig. 1 element 2 ¶[30]) that the driver can observe visually;
a storage (Sugihara Fig. 2 element 42 ¶[38]) configured to store a target value relating to an operation amount of the operation member in time series (Sugihara Figs. 2, 6, 7 element 42 ¶[38, 65-71]), the target value being calculated and set in advance in order to attain the time series change in the traveling speed set in advance (Sugihara Fig, 6, 7 ¶[65-71]);
a controller configured to display 
the target value (Sugihara Fig, 2, 3, 6, 7 ¶[37-39, 65-71] specifically the ranges shown by L, B, and H in all figures, note: although Sugihara does refer to “S” as being a “target,” Sugihara ¶[12] clarifies that “S” is more akin to applicant’s “actual” value disclosed below) of the operation amount of the operation member stored in the storage (Sugihara Fig, 2, 3, 6, 7 ¶[37-39, 65-71]); and 
(ii) the actual value of the operation amount of the operation member, as a time series image on the display (Sugihara Fig, 2, 3, 6, 7 ¶[37-39, 65-71] specifically element P and S shown in figures 2-3 and 6-7 respectively, note: S is referred to as the “target speed” however Sugihara ¶[12] clarifies that this can also be the actual speed).

It is noted that while figures 2, 3, 6, and 7 show target values and actual values, the values shown are explicitly stated to be “speed” and not the “operation amount of the operation member.” However, one of ordinary skill in the art would instantly recognize that the speed is directly tied to the operation amount of the operation member(s) (accelerator pedal/brake pedal positions). It is very old and well known in the art of automotives that if instructed to go faster one should press the accelerator pedal and release the brake pedal and to go slower vice versa. It would be well within the skill of one of ordinary skill in the art to convert the target/actual speed values taught by Sugihara to accelerator pedal/brake pedal commands and display that to a user instead since this is a well know relationship in the art of vehicles. Therefore it would be obvious to modify Sugihara such that the target value and the actual value being measured/displayed is “the operation amount of the operation member” as oppose to just speed because it would assist those who are less familiar with operating vehicles in knowing exactly what actions should be taken. 
Sugihara does not explicitly teach a “first detector configured to detect an actual value of the operation amount of the operation member.” However Sugihara does teach that the “driving modes may be set such that… an accelerator opening level [or] a brake stepping amount meets a corresponding desired condition” (Sugihara ¶[72]) and that the actual vehicle speed is monitored (Sugihara Fig, 2, 3, 6, 7 ¶[37-39, 65-71] specifically element P and S shown in figures 2-3 and 6-7 respectively). From this it would seem that Sugihara would need to have a “first detector configured to detect an actual value of the operation amount of the operation member” because the speed is directly indicative of the operation amount of the operation member and Sugihara must have some way to determine the speed. However, assuming arguendo that it is not taught by Sugihara applicant has been provided with Homeyer.
Homeyer teaches a first detector configured to detect an actual value of the operation amount of the operation member (Homeyer Fig. 1 ¶[7]). 
Thus as shown above Sugihara teaches a base invention of a mode driving assistance system for a vehicle that monitors and detects the actual speed of the vehicle and Homeyer teaches a first detector configured to detect an actual value of the operation amount of the operation member (accelerator pedal). These two references are analogous to one another because both are drawn to monitoring the operating characteristics of a vehicle. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Sugihara to apply the teachings of Homeyer because the teaching of a first detector configured to detect an actual value of the operation amount of the operation member (accelerator pedal) taught by Homeyer was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a mode driving assistance system for a vehicle that monitors and detects the actual speed of the vehicle taught by Sugihara to yield the advantage of allowing the system to judge the operation of the vehicle in an additional way (ie based on pedal position) thus making the system more reliable and the results would have been predictable to one of ordinary skill in the art.

With respect to claim(s) 2, Sugihara as previously modified teaches a mode driving assistance system further comprising: a second detector (Sugihara Fig, 2, 3, 6, 7 ¶[37-39, 65-71] note: not explicitly shown but necessary to determine the actual value of the traveling speed) configured to detect an actual value of the traveling speed of the vehicle, wherein the controller displays (Sugihara Fig, 2, 3, 6, 7 ¶[37-39, 65-71]). 
a target value of the traveling speed (Sugihara Fig, 2, 3, 6, 7 ¶[37-39, 65-71] specifically the ranges shown by L, B, and H in all figures) comprising the time series change in the traveling speed set in advance (Sugihara Fig, 2, 3, 6, 7 ¶[37-39, 65-71]) and 
(ii) the actual value of the traveling speed detected by the second detector as the time series image on the display (Sugihara Fig, 2, 3, 6, 7 ¶[37-39, 65-71] specifically element P and S shown in figures 2-3 and 6-7 respectively, note: S is referred to as the “target speed” however Sugihara ¶[12] clarifies that this can also be the actual speed).

With respect to claim(s) 3, Sugihara as previously modified teaches a mode driving assistance system wherein the controller comprises:
a correction unit (Sugihara ¶[31] “CPU”) configured to, when the actual value of the operation amount of the operation member is within a predetermined range that is set in advance relative to the target values of the operation amount of the operation member and the actual value of the traveling speed is out of a predetermined range that is set in advance relative to the target values of the traveling speed  (Sugihara Fig, 2, 3, 6, 7 ¶[37-39, 65-71]), 
correct the target value of the operation amount of the operation member in accordance with a deviation amount between the actual value of the traveling speed and the target value of the traveling speed  (Sugihara ¶[53-55]).
As noted previously, claim 3 is not enabled, indefinite and fails to limit the parent claim and has been interpreted as correcting target values when a deviation is detected between the actual value and the target values of either the operation amount or the target speed which is anticipated by Sugihara. More specifically, Sugihara teaches how the system searches for deviations between the target values (Fig. 2-3, and 6-7 elements L, B, and H) and the actual values (Fig. 2-3, and 6-7 element P and S) and when deviations are determined the system tries to correct for these deviations (Sugihara ¶[53-55]) which meets the interpretation of claim 3 explained above.

With respect to claim(s) 4-6, Sugihara as previously modified teaches a mode driving assistance system wherein the operation member configured to accelerate the vehicle comprises an accelerator pedal (Sugihara ¶[72]), and the operation amount of the operation member is an accelerator opening degree comprising a depression amount of the accelerator pedal (Sugihara ¶[72], Homeyer Fig. 1 ¶[7]).

With respect to claim(s) 7-12, Sugihara as previously modified teaches a mode driving assistance system wherein the operation member configured to decelerate the vehicle comprises a brake pedal (Sugihara ¶[72]), and the operation amount of the operation member is a brake hydraulic pressure or a brake pedal force in accordance with a depression amount of the brake pedal (Sugihara ¶[72], Homeyer Fig. 1 ¶[7]).
It will be appreciated that although Homeyer is explicitly drawn to an accelerator pedal, the method for using a sensor to determine how depressed an accelerator pedal is, is applicable to any other type of pedal since th function of the pedal has no bearing on sensing how depressed the pedal is.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                           /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665